PER CURIAM.
The final declaratory judgment under review is reversed and the cause is remanded to the trial court with directions to enter a final declaratory decree of no uninsured motorist coverage in favor of the appellant/insurer Travelers Insurance Companies. This reversal is based on (a) the rules of law announced by, and authorities collected at, Alejano v. Hartford Accident and Indemnity Co., 378 So.2d 104 (Fla. 3d DCA 1979); and (b) the rules of law announced in 12 Am.Jur. Contracts § 133 at 628 as adopted by All Florida Surety Co. v. Coker, 88 So.2d 508, 510-11 (Fla.1956).